Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 17, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (Pub No. 20190080205) and further in view of Yoo (Pub No. 2016/0125572). 
Regarding claim 1, Kaufhold discloses a method for identifying a subject using imaging (Fig. 11 & 12), the method comprising: receiving an image depicting a subject to be identified (Fig. 11: Receive image-1103 subject to be identified & Para. 105: Image object recognize by the object recognizer); applying a trained machine learning network to the image to generate an identity representation of the subject (Para. 120 & Para. 85: Using machine learning to identify subject image feature- identity representation of the subject), wherein the machine learning network comprises a discriminator (Fig. 14: Discriminative network-1419) and a generator having at least one of an encoder and a decoder (Fig. 14: Encoder-1409 & Decoder-1411); identifying the subject using the identity representation (Para. 85 & 95: Identify the subject from image) & (Para. 97 & 120).
	Kaufhold is silent regarding generating a report indicative of the subject identified.  
	In a similar field of endeavor, Yoo discloses a method for identifying a subject using imaging and generating a report indicative of the subject identified (Para. 69-70: Output a result of classification or recognition of the input sequential data-output report) & (Para. 83-84: Face/ object recognition) & (Abstract). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image learning model of Yoo’s disclosure with the image recognition system, as taught by Kaufhold. Doing so would have resulted in effectively train the neural network from input image and generate image data to recognize a desire object in a machine learning system.   
Regarding claim 2, Kaufhold remains as applied above and continue to discloses the method further comprises extracting the identity representation by inputting the image into the at least one encoder of the machine learning network (Para. 23: extracting the identity & Para. 98 & Abstract: Machine learning to recognize object).
Regarding claim 4, Kaufhold discloses the method further comprises receiving a plurality of images depicting the subject (Fig. 9: Image receiving).
Regarding claim 5 & 15, Kaufhold discloses at least one encoder comprises a plurality of encoders (Fig. 12: Auto-encoder includes autoencoder-1207 & encoder-1209), wherein the method further comprises generating features associated with each of the plurality of images by the images into respective encoders of the plurality of encoders of the machine learning network (Abstract: Generating features of the images & Encode images in a machine learning network). 
Regarding claim 6 & 17, Kaufhold discloses the method further comprises combining the features associated with each of the plurality of images to generate the identity representation (Para. 11: Image Feature collection/ classification and identify images  & Para. 97: certain features of the image to be identified).
Regarding claim 8 & 18, Kaufhold discloses generating at least one synthetic image by inputting the identity representation, a noise vector (Fig. 7: Noise & Discriminative network- identity representation & Generated image-717).
Kaufhold is silent regarding generating at least one synthetic image by a target pose code into the decoder.
Yoo discloses wherein the method further comprises determining a pose of the subject depicted in the image and generating at least one synthetic image by a target pose code into the decoder (Para. 81: recognition of the image pose). (Note: Recognition of the image pose is well known in image recognition system) & (Para. 82 & 91: generating a synthetic image).
At the time of filling, it would have been obvious to use image pose to recognize the target image in an object detection system. 
Regarding claim 9, Kaufhold discloses the at least one synthetic image is a frontal image (Fig. 9: Synthetic image-903).
Regarding claim 10 & 20, Kaufhold discloses the method further comprises classifying the at least one synthetic image by providing the at least one synthetic image and the image to the discriminator (Para. 14 & 101: Image classification & Fig. 14: Discriminative network).
Regarding claim 11, Kaufhold discloses a pose of the subject in the at least one synthetic image is different than the pose of the subject in the image (Fig. 9: Synthetic image-903 different than the images-901).
Regarding claim 12, Kaufhold is silent regarding the pose of the subject in the at least one synthetic image differs by up to 90 degree from the pose of the subject in the image.  
Yoo discloses the pose of the subject in the at least one synthetic image differs by up to 90 degree  from the pose of the subject in the image (Para. 117: Image angle 90 degree).  

Regarding claim 13, Kaufhold discloses a method for identifying a subject using imaging (Fig. 11 & 12), the method comprising: an input for receiving images depicting a subject to be identified (Fig. 11: Receive image-1103 subject to be identified & Para. 105: Image object recognize by the object recognizer); a processor programmed to carry out instructions for processing images received by the input (Fig. 22), the instructions comprising: applying a trained machine learning network to the image to generate an identity representation of the subject (Para. 120 & Para. 85: Using machine learning to identify subject image feature- identity representation of the subject), wherein the machine learning network comprises a discriminator (Fig. 14: Discriminative network-1419) and a generator having at least one of an encoder and a decoder (Fig. 14: Encoder-1409 & Decoder-1411); identifying the subject using the identity representation (Para. 85 & 95: Identify the subject from image) & (Para. 97 & 120).
	Kaufhold is silent regarding generating a report indicative of the subject identified and an output for providing the report.  
	In a similar field of endeavor, Yoo discloses a method for identifying a subject using imaging and generating a report indicative of the subject identified and an output for providing the report (Para. 69-70: Output a result of classification or recognition of the input sequential data-output report) & (Face/ object recognition). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image learning model of Yoo’s disclosure with the image recognition system, as taught by Kaufhold. Doing so would have resulted in 
Regarding claim 19, Kaufhold discloses generating image by using the identity representation, a noise vector (Fig. 7: Noise & Discriminative network- identity representation & Generated image-717).
Kaufhold is silent regarding generating at least one synthetic image by a target pose code into the decoder.
Yoo discloses wherein the method further comprises determining a pose of the subject depicted in the image and generating at least one synthetic image by a target pose code into the decoder (Para. 81: recognition of the image pose). (Note: Recognition of the image pose is well known in image recognition system) & (Para. 82 & 91: generating a synthetic image).
At the time of filling, it would have been obvious to use image pose to recognize the target image in an object detection system. 


Claims 3, 7, 14 & 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (Pub No. 20190080205), in view of Yoo (Pub No. 2016/0125572) and further in view of Kicanaoglu (Pat No. 10445622). 
Regarding claim 3 & 14, Kaufhold is silent regarding determining a pose of the subject depicted in the image.
Kicanaoglu discloses wherein the method further comprises determining a pose of the subject depicted in the image (Abstract: recognition of the image pose). 
At the time of filling, it would have been obvious to use image pose to recognize the target image in an object detection system. 
Regarding claim 7, Kaufhold is silent regarding the method further comprises generating the identity representation by weighing the features using learned coefficients.
Kicanaoglu discloses the method further comprises generating the identity representation by weighing the features using learned coefficients (Col. 8 Line 5-20: weighing adjusted for the features & Abstract: Object identify from the image).
At the time of filling, it would have been obvious to use adjusted weighing the features to identify image properly. 
Regarding claim 16, Kaufhold is silent regarding  the processor is further programmed to carry out instructions to combine the feature vectors into a combined feature vector using learned coefficients.  
Kicanaoglu discloses the processor is further programmed to carry out instructions to combine the feature vectors into a combined feature vector using learned coefficients (Col. 8 Line 5-20: weighing adjusted for the features vectors & Abstract: Object identify from the image).
At the time of filling, it would have been obvious to use adjusted weighing the features to identify image properly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648